TARA J. ELLIOTT
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
Email: tara.elliott@usdoj.gov

TARYN MEEKS
Trial Attorney
National Security Division
U.S. Department of Justice
Phone: (202) 532-4162
taryn.meeks@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

 UNITED STATES OF AMERICA,                   CR 18-54-M-DLC

              Plaintiff,                     UNOPPOSED MOTION FOR
                                             FINAL ORDER OF FORFEITURE
       vs.

 BRUCE BOONE WANN,

              Defendant.


      The United States of America, by and through Tara J. Elliott, Assistant

United States Attorney for the District of Montana, moves this Court to enter a

                                         1
Final Order of Forfeiture, forfeiting the Defendant’s right, title, and interest in the

property referenced in the supporting brief, filed under separate cover.     The

Defendant admitted the forfeiture allegation in his plea agreement and does not

oppose this motion. L.R. CR 47.1(a).

      Respectfully submitted this 4th day of March, 2019.

                                         KURT G. ALME
                                         United States Attorney


                                         /s/ Tara J. Elliott
                                         Assistant U.S. Attorney
                                         Attorney for Plaintiff




                                           2
                          CERTIFICATE OF SERVICE

      I hereby certify that on March 4, 2019, a copy of the foregoing document

was served on the following persons by the following means:

      (1, 2)   CM/ECF
      ()       Hand Delivery
      ()       U.S. Mail
      ()       Overnight Delivery Service
      ()       Fax
      ()       E-Mail


1.    Clerk, U.S. District Court

2.    Shandor Badaruddin
      Moriarity & Badaruddin, PLLC
      736 S 3rd St. West
      Missoula, MT59801


                                                /s/ Tara J. Elliott
                                                Assistant U.S. Attorney
                                                Attorney for Plaintiff




                                            3
